 

Exhibit 10.1

 

PROMISSORY NOTE COMBINATION #1 AGREEMENT

 

This Promissory Note Combination Agreement, hereinafter referred to as “Note
Combination #1”, entered into this 16th day of August, 2012 hereinafter referred
to as “Effective Date”, by and among Intellinetics, Inc, hereinafter called
“Maker” and Alpharion Capital Partners, hereinafter called “Lender”.

 

Alpharion Note #2:

WHEREAS, Maker and Lender have entered into a Promissory Note and Subscription
Agreement dated October 7, 2011 for the amount of SEVEN THOUSAND FIVE HUNDRED
AND NO/100 DOLLARS ($7,500), hereinafter referred to as “Alpharion Note #2”.
Said Alpharion Note #2 was originally due one hundred eighty days from its
issuance.

 

WHEREAS, Maker and Lender have entered into a Promissory Note Extension
Agreement dated March 4, 2012 for the amount of SEVEN THOUSAND FIVE HUNDRED AND
NO/100 DOLLARS ($7,500), hereinafter referred to as the “Alpharion Note #2
Extension”. Said Alpharion Note #2 Extension was originally due two hundred
seventy days from its issuance.

 

WHEREAS, Maker and Lender have entered into a Promissory Note Second Extension
Agreement dated July 2, 2012 for the amount of SEVEN THOUSAND FIVE HUNDRED AND
NO/100 DOLLARS ($7,500), hereinafter referred to as the “Alpharion Note #2
Second Extension”. Said Alpharion Note #2 Second Extension was originally due
three hundred fifteen days from its issuance.

 

Alpharion Note #5:

WHEREAS, Maker and Lender have entered into a Promissory Note and Subscription
Agreement dated November 21, 2011 for the amount of THIRTY SEVEN THOUSAND FIVE
HUNDRED AND NO/100 DOLLARS ($37,500), hereinafter referred to as “Alpharion Note
#5”. Said Alpharion Note #5 was originally due one hundred eighty days from its
issuance.

 

WHEREAS, Maker and Lender have entered into a Promissory Note Extension
Agreement dated May 13, 2012 for the amount of THIRTY SEVEN THOUSAND FIVE
HUNDRED AND NO/100 DOLLARS ($37,500), hereinafter referred to as the “Alpharion
Note #5 Extension”. Said Alpharion Note #5 Extension was originally due two
hundred seventy days from its issuance.

 

Alpharion Note #9:

WHEREAS, Maker and Lender have entered into a Promissory Note and Subscription
Agreement dated January 4, 2012 for the amount of THIRTEEN THOUSAND FIVE HUNDRED
FIFTY-SIX AND 39/100 DOLLARS ($13,556.39), hereinafter referred to as “Alpharion
Note #9”. Said Alpharion Note #9 was originally due one hundred eighty days from
its issuance.

 

WHEREAS, Maker and Lender have entered into a Promissory Note Extension
Agreement dated July 1, 2012 for the amount of THIRTEEN THOUSAND FIVE HUNDRED
FIFTY-SIX AND 39/100 DOLLARS ($13,556.39), hereinafter referred to as the
“Alpharion Note #9 Extension”. Said Alpharion Note #9 Extension was originally
due two hundred twenty five days from its issuance.

 

 

 

 

Alpharion Note #10:

WHEREAS, Maker and Lender have entered into a Promissory Note and Subscription
Agreement dated January 9, 2012 for the amount of TEN THOUSAND AND NO/100
DOLLARS ($10,000), hereinafter referred to as “Alpharion Note #10”. Said
Alpharion Note #10 was originally due one hundred eighty days from its issuance.

 

WHEREAS, Maker and Lender have entered into a Promissory Note Extension
Agreement dated July 6, 2012 for the amount of TEN THOUSAND AND NO/100 DOLLARS
($10,000), hereinafter referred to as the “Alpharion Note #10 Extension”. Said
Alpharion Note #10 Extension was originally due two hundred twenty five days
from its issuance.

 

Alpharion Note #11:

WHEREAS, Maker and Lender have entered into a Promissory Note and Subscription
Agreement dated January 19, 2012 for the amount of FIFTY THOUSAND AND NO/100
DOLLARS ($50,000), hereinafter referred to as “Alpharion Note #11”. Said
Alpharion Note #11 was originally due one hundred eighty days from its issuance.

 

WHEREAS, Maker and Lender have entered into a Promissory Note Extension
Agreement dated July 16, 2012 for the amount of FIFTY THOUSAND AND NO/100
DOLLARS ($50,000), hereinafter referred to as the “Alpharion Note #11
Extension”. Said Alpharion Note #11 Extension was originally due two hundred
twenty five days from its issuance.

 

Alpharion Note Combination #1:

WHEREAS, Maker and Lender desire to enter into this Note Combination Agreement
#1 in order to combine Alpharion Note #2, Alpharion Note #5, Alpharion Note #9,
Alpharion Note #10 and Alpharion Note #11 as of the Effective Date and extend
the due date of the Combined Notes based on the Effective Date of Note
Combination #1.

 

NOW, THEREFORE, it is dually agreed by both Maker and Lender to combine
Alpharion Note #2, Alpharion Note #5, Alpharion Note #9, Alpharion Note #10 and
Alpharion Note #11 for a total of $118,556.39, as of the Effective Date and
extend the due date of the Alpharion Note Combination #1 to forty-five days from
the Effective date or September 30, 2012.

 

All other provisions of the original Promissory Notes, Subscription Agreements,
Promissory Note Extension Agreements and Promissory Note Second Extension
Agreements (if applicable) shall prevail unless otherwise written.

 

IN WITNESS WHEREOF, the undersigned Maker and Lender has duly executed this Note
Combination #1 as of the day and year above first written.

 

2

 

 

  INTELLINETICS, INC.         By: s/William J. Santiago       ALPHARION CAPITAL
PARTNERS, INC.         By: s/Rick Hughes

 

3

 

